Citation Nr: 0317688	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.

2.  Entitlement to service connection for a disability 
manifested by an irregular heartbeat.

3.  Entitlement to service connection for a disability 
manifested by joint stiffness.

4.  Entitlement to service connection for a disability 
manifested by poor circulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The appellant had active duty for training from July 1979 to 
January 1980.  He also had service in the reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In April 2001, the Board remanded this case to the 
RO for additional action.  The case has been returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  No chronic respiratory condition was present during 
active duty for training.

3.  There is no continuity of any respiratory condition 
following active duty for training and no evidence that any 
current respiratory condition is related to active duty for 
training.  

4.  No disability manifested by an irregular heartbeat was 
present during active duty for training.

5.  There is no evidence of continuity of a disability 
manifested by an irregular heartbeat following active duty 
for training.

6.  A murmur, to the extent that it may represent a 
disability manifested by an irregular heartbeat, was not 
present during active service.

7.  The medical evidence in the record does not relate the 
current mitral valve problems, to the extent that the mitral 
valve problems may represent a disability manifested by an 
irregular heartbeat, to active duty for training.

8.  There is no evidence of joint stiffness or other joint 
abnormality during the appellant's active duty for training, 
and any foot problems to the extent that they may represent a 
disability manifested by joint stiffness during active duty 
for training were acute.

9.  There is no continuity of any joint stiffness or other 
joint abnormality, or any foot problems to the extent that 
they may represent a disability manifested by joint 
stiffness, following the appellant's active duty for 
training.

10.  Oligoarthritis of the left knee, to the extent that it 
may represent a disability manifested by joint stiffness, was 
not present during active service. 

11.  There is no evidence that inflammatory arthritis of the 
back, a past history of rheumatoid arthritis, and an 
inflammatory oligoarthritis syndrome, to the extent that 
these disorders may represent a disability manifested by 
joint stiffness, are related to active duty for training.

12.  There is no objective medical evidence of any 
circulatory problems or poor circulation during the 
appellant's active duty for training.

13.  There is no evidence in the record following active 
service of a disability manifested by poor circulation.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002). 


2.  A disability manifested by an irregular heartbeat was not 
incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.159, 3.303, 3.326 (2002). 

3.  A disability manifested by joint stiffness was not 
incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.159, 3.303, 3.326 (2002). 

4.  A disability manifested by poor circulation was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"Active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  A "covered disease" is 
limited to an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2002).  Similarly, a "veteran" 
is defined as a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Where a veteran had ninety (90) days or more of continuous 
active service, and arthritis or cardiovascular disease 
become manifest or are aggravated to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease or aggravation of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2002); 67 Fed.Reg. 67,792 
(November 7, 2002) (to be codified at 38 C.F.R. §§ 3.307, 
3.309(a)).  However, the appellant only had active duty for 
training from July 1979 to January 1980.  Since he was not 
disabled due to injury or disease during from this period of 
service, he does not meet the definition of "veteran" and 
his active duty for training is not considered active 
service.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2002).  The appellant does not have the requisite 
service for consideration of whether a chronic disease may be 
presumed to have been incurred in service.  Accordingly, 
presumptive service connection need not be addressed. 

Respiratory disability

The appellant contends, in essence, that he has a respiratory 
disability that was incurred in service.

The appellant had active duty for training from July 1979 to 
January 1980.  The service medical records from this period 
show that he was admitted to a military medical facility for 
two days in July 1979 for acute respiratory disease.  A chest 
X-ray in September 1979 was negative.  At the discharge 
examination in November 1979, he did not complain of any 
respiratory related problems and the clinical evaluation of 
the nose, sinuses, lungs, and chest was normal.  Therefore, 
there was no chronic respiratory condition present during 
service.  38 C.F.R. § 3.303(a), (b) (2002).

At a March 1982 examination while the appellant was in the 
reserves, he did not complain of any respiratory related 
problems and the clinical evaluation of the nose, sinuses, 
lungs, and chest was normal.  The appellant was hospitalized 
in a private hospital in October 1984.  There were no 
respiratory system complaints or diagnoses.  The appellant 
was hospitalized in a service hospital in August 1987, 
however, no respiratory disorder was diagnosed.  The 
appellant received a VA examination in March 1988.  He did 
not complain of a respiratory disorder and evaluation of the 
respiratory system showed the chest was symmetrical 
bilaterally with normal breath sounds.  The appellant was 
hospitalized in a service hospital as an inactive reservist 
in May 1988.  However, no respiratory disorder was diagnosed.  

A May 1989 VA clinical record notes the appellant had mild 
nasal congestion and in an August 1989 VA clinical record he 
was noted with an upper respiratory infection.  In private 
medical records in April 1991 the appellant was noted with 
sinus drainage and in October 1990 he was noted with 
bronchitis.  A December 1997 statement from a physician notes 
the appellant had chronic allergic rhinitis.  

As noted, the service medical records do not show a chronic 
respiratory disorder during active duty for training.  For 
approximately ten years following the appellant's service, 
there were no respiratory symptoms or complaints shown in any 
of the medical evidence.  There is no evidence in the record 
which shows that the respiratory disorders shown in the 
evidence beginning in 1989 are related to the appellant's 
active duty for training.  Accordingly, there is no 
continuity of any respiratory condition following active duty 
for training and there is no evidence that any current 
respiratory condition is related to active duty for training.  
38 C.F.R. § 3.303(b), (d) (2002).

No chronic respiratory condition was present during active 
duty for training.  There is no continuity of a respiratory 
condition following service and any current respiratory 
condition is not related to service.  According, the 
preponderance of the evidence is against the claim for 
service connection for a chronic respiratory condition.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002). 

Irregular heartbeat

The appellant claims, in essence, that he has a disability 
manifested by an irregular heartbeat that was incurred in 
service.

The service medical records from the appellant's active duty 
for training from July 1979 to January 1980 do not show any 
cardiovascular disorder.  The appellant seems to assert that 
a September 25, 1979, entry noting a complaint of pain across 
the chest shows that a heart problem began in service.  
However, another record that same day shows an assessment of 
gastroenteritis.  At the November 1979 examination for 
release from active duty, the appellant denied palpitations, 
a pounding heart, or heart trouble, and the clinical 
evaluation of the heart was normal.  Therefore, no disability 
manifested by an irregular heartbeat was present during 
active duty for training.  38 C.F.R. § 3.303(a) (2002).

At a March 1982 examination while the appellant was in the 
reserves, he denied palpitations, a pounding heart, or heart 
trouble, and the clinical evaluation of the heart was normal.  
The appellant was hospitalized in a private hospital in 
October 1984 where pericarditis was diagnosed.  No irregular 
heartbeat was shown.  The appellant was hospitalized in a 
service hospital in August 1987, however, no cardiac disorder 
was noted and the heart had regular rate and rhythm.  The 
appellant received a VA examination in March 1988.  He did 
not complain of any cardiovascular problems and evaluation of 
the cardiovascular system showed normal S1 and S2 with 
regular rhythm and no heart murmurs.  These records do not 
show that the appellant had any cardiovascular disorder 
including an irregular heartbeat following service.  
Accordingly, there is no evidence of continuity of a 
disability manifested by an irregular heartbeat following 
service.  38 C.F.R. § 3.303(b) (2002). 

The appellant was hospitalized in a service hospital as an 
inactive reservist in May 1988.  While no cardiac disorder 
was diagnosed and there was regular rate and rhythm, a 
systolic ejection murmur was noted.  To the extent that the 
murmur may represent a disability manifested by an irregular 
heartbeat, this hospitalization was not during active 
service.  Only disability resulting from injuries during 
inactive duty qualify as having been incurred in service.  A 
disease must have been incurred during active duty or active 
duty for training for the resulting disability to have been 
incurred in active service.  The appellant was specifically 
noted to be an inactive reservist and there is no 
documentation in the claims file to show that the appellant 
was on active duty or active duty for training at that time.  
Additionally, a murmur or irregular heartbeat is not a 
covered disease.  Therefore, the murmur, to the extent that 
it may represent a disability manifested by an irregular 
heartbeat, was not incurred during active service.  38 C.F.R. 
§§ 3.6(a), 3.303(a) (2002).

The appellant was seen at the emergency department of a 
private hospital in March 1997.  The heart was of regular 
rate and rhythm but there was a systolic ejection murmur.  
Private medical records from 1998 show that the appellant had 
mitral valve regurgitation and underwent mitral valve 
valvuloplasty and repair.  No irregular heartbeat was noted.  
None of the medical evidence in the record relates the 
current mitral valve problems, to the extent that the mitral 
valve problems may represent a disability manifested by an 
irregular heartbeat, to the active duty for training.  
38 C.F.R. § 3.303(d) (2002).

No disability manifested by an irregular heartbeat was 
present in active duty for training and there is no 
continuity of an irregular heartbeat following active duty 
for training.  A murmur, to the extent that it may represent 
a disability manifested by an irregular heartbeat, was not 
incurred during active service and the appellant's current 
mitral valve problems to the extent that they may represent a 
disability manifested by an irregular heartbeat are not 
related to active duty for training.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by an 
irregular heartbeat.  38 U.S.C.A. §§ 101(24), 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2002).  

Joint stiffness

The appellant claims, in essence, that he has a disability 
manifested by joint stiffness that was incurred in service.


The service medical records from the appellant's active duty 
for training from July 1979 to January 1980 do not shown any 
joint problems.  At the November 1979 examination for release 
from active duty, he did not complain of any joint problems.  
He did indicate he had foot trouble.  However, the clinical 
evaluation of the feet and the remainder of the 
musculoskeletal system was normal.  In December 1979 he was 
noted with mild flat feet but was otherwise normal below the 
knees.  At a March 1982 examination while the appellant was 
in the reserves, he denied foot or other joint problems, and 
the clinical evaluation of the musculoskeletal system was 
normal.  There is no evidence of joint stiffness or other 
joint abnormality during the appellant's active duty for 
training, and any foot problems to the extent that they may 
represent a disability manifested by joint stiffness during 
active duty for training were acute.  38 C.F.R. § 3.303(a), 
(b) (2002).

The appellant was hospitalized in a service hospital in 
August 1987.  However, joint stiffness or other joint 
problems were not among the final diagnoses.  The appellant 
received a VA examination in March 1988.  The appellant did 
give a history of arthralgias of the hands and elbows.  
However, the feet were unremarkable and examination of the 
joints revealed no abnormalities.  Accordingly, there is no 
continuity of any joint stiffness or other joint abnormality, 
or any foot problems to the extent that they may represent a 
disability manifested by joint stiffness, following the 
appellant's active duty for training.  38 C.F.R. § 3.303(b) 
(2002).

The appellant was hospitalized in May 1988 as an inactive 
reservist.  He was noted with oligoarthritis with left knee 
pain sporadically although there was no change in the 
physical examination.  X-ray of the long bones was within 
normal limits.  To the extent that the appellant's 
oligoarthritis of the left knee may show the onset of joint 
stiffness, this hospitalization was not during active 
service.  Only disability resulting from injuries during 
inactive duty qualify as having been incurred in service and 
there is no evidence that the left knee complaints were due 
to injury during inactive duty for training.  A disease must 
have been incurred during active duty or active duty for 
training for the resulting disability to have been incurred 
in service.  The appellant was specifically noted to be an 
inactive reservist and there is no documentation in the 
claims file to show that the appellant was on active duty or 
active duty for training at that time.  Therefore, 
oligoarthritis of the left knee, to the extent that it may 
represent a disability manifested by joint stiffness, was not 
incurred during active service.  38 C.F.R. §§ 3.6(a), 
3.303(a) (2002).

In September 1990 the appellant was assessed with 
inflammatory arthritis of the back and in October 1998 he was 
noted with a past history of rheumatoid arthritis.  An August 
1999 private medical record shows an assessment of 
inflammatory oligoarthritis syndrome with recent episode of 
severe pain in the left shoulder.  However, none of these 
records relates these joint problems to the active duty for 
training.  It is noted that the appellant was assessed with 
oligoarthritis of the left knee in May 1988 while in a 
service hospital and in August 1999 he was assessed with 
inflammatory oligoarthritis syndrome.  However, as noted 
above, when the appellant was assessed with the 
oligoarthritis in May 1988, he was not in active service.  
Therefore, the later assessment of inflammatory 
oligoarthritis syndrome is not related to active service.  
Accordingly, there is no evidence that inflammatory arthritis 
of the back, a past history of rheumatoid arthritis, and an 
inflammatory oligoarthritis syndrome, to the extent that 
these disorders may represent a disability manifested by 
joint stiffness, are related to active duty for training.  
38 C.F.R. § 3.303(d) (2002).

There is no evidence of joint stiffness or other joint 
abnormality during the appellant's active duty for training, 
and any foot problems to the extent that they may represent a 
disability manifested by joint stiffness during active duty 
for training were acute.  There is no continuity of any joint 
stiffness or other joint abnormality, or any foot problems to 
the extent that they may represent a disability manifested by 
joint stiffness, following the appellant's active duty for 
training.  Oligoarthritis of the left knee, to the extent 
that it may represent a disability manifested by joint 
stiffness, was not present during active service.  
Inflammatory arthritis of the back, a past history of 
rheumatoid arthritis, and an inflammatory oligoarthritis 
syndrome, to the extent that these disorders may represent a 
disability manifested by joint stiffness, are not related to 
active service.  Therefore, the preponderance of the evidence 
is against the claim for service connection for a disability 
manifested by joint stiffness.  38 U.S.C.A. §§ 101(24), 1131 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2002).  

Poor circulation

The appellant claims, in essence, that he has a disability 
manifested by poor circulation that was incurred in service.

The service medical records from the appellant's active duty 
for training from July 1979 to January 1980 do not show 
objective evidence of any circulatory problems.  At the 
November 21, 1979, examination for release from active duty, 
he did not complain of poor circulation, but did indicate he 
had foot trouble.  However, the clinical evaluation of the 
feet and vascular system was normal.  On November 28, 1979, 
he complained of a five-month history of bilateral poor 
circulation and feet heating up.  This entry appears to be 
based on a history provided by the appellant.  Pulses were 
palpable and motor was intact.  In December 1979 he was noted 
with mild flat feet but was otherwise normal below the knees.  
At a March 1989 hearing at the RO as part of another claim, 
the appellant indicated he was assessed with poor circulation 
while in service.  While there is a November 1979 entry of 
poor circulation in the service medical records, there is no 
objective medical evidence in the service medical records of 
any circulatory problems or poor circulation during the 
appellant's active duty for training.  38 C.F.R. § 3.303(a) 
(2002).

At a March 1982 examination while the appellant was in the 
reserves, he did not indicate he had circulatory problems and 
the clinical evaluation of the vascular system was normal.  
Additionally, a March 1988 VA examination indicates the 
peripheral pulses were bilaterally symmetrical.  There is no 
evidence in other post service medical records of a 
disability manifested by poor circulation.  In the absence of 
a present disability, there is no valid claim for service 
connection for a disability manifested by poor circulation.  
38 C.F.R. § 3.303 (2002); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

There is no objective medical evidence in the service medical 
records of any circulatory problems or poor circulation 
during the appellant's active duty for training.  There is no 
evidence in other post service medical records of a 
disability manifested by poor circulation.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by poor 
circulation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the appellant was informed 
of the requirements for a grant of the benefits sought in the 
March 1999 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
appellant with a summary of the evidence in the record used 
for the determination.  Accordingly, the appellant was 
advised of the evidence necessary to substantiate his claim.  
A March 2003 VA letter to the appellant advised him of the 
evidence necessary to substantiate his claim, the kind of 
evidence he was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  Service medical records 
have been received from the National Personnel Records Center 
and the RO obtained verification of the appellant's service.  
The appellant has not received a VA examination and the 
appellant's representative at the RO has requested 
examination of the appellant.  However, since the evidence 
does not show that the claimed conditions were present during 
active service, examination of the appellant is no necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2002); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  VA medical 
records and post active service military medical records have 
been received.  The appellant identified private medical 
records, which were requested and received.  The appellant 
has not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Service connection for a chronic respiratory disability is 
denied.

Service connection for a disability manifested by an 
irregular heartbeat is denied.

Service connection for a disability manifested by joint 
stiffness is denied.

Service connection for a disability manifested by poor 
circulation is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:




	(CONTINUED ON NEXT PAGE)




?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

